UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6689



LEON LORENZO HARRIS,

                                            Plaintiff - Appellant,

          versus


L. BARLOW, the Sheriff of Piedmont Regional
Jail; SERGEANT COLE, Piedmont Regional Jail,
Medical Department Supervisor; NURSES,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-97-19-2)


Submitted:   October 10, 1997          Decided:     November 12, 1997


Before HALL and MURNAGHAN, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Leon Lorenzo Harris, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing his 42

U.S.C. § 1983 (1994) action without prejudice for failing to comply

with a court order. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Harris v. Barlow,
No. CA-97-19-2 (E.D. Va. Apr. 9, 1997). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2